Citation Nr: 0033837	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for a hydrocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
February 1992.  His military decorations include the Combat 
Infantryman Badge, which was apparently awarded for his 
participation in the United States 1989 military operation in 
Panama.  

The present case arises from a November 1996 rating action 
entered by the St. Petersburg, Florida VA regional office 
(RO) which denied the claims that are the subject of this 
appeal.  The veteran submitted a notice of disagreement with 
this decision in May 1997, and after a statement of the case 
was issued, the veteran perfected his appeal in this regard 
in July 1997.  Thereafter, the veteran apparently moved to 
the geographic jurisdiction of the New Orleans, Louisiana RO 
to where his claims file was transferred.  Subsequently, his 
case was forwarded to the Board of Veterans' Appeals (Board) 
in Washington, DC.  

In addition to the foregoing, the Board notes that in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in July 1997, he requested a personal hearing at 
the RO before a member of the Board (now referred to as 
veterans law judges).  That hearing was scheduled to take 
place in November 2000, but without explanation, the veteran 
failed to report for it.  Since neither the veteran nor his 
representative has requested the hearing be re-scheduled, it 
is presumed that a hearing is no longer desired and the 
veteran wishes his claims to be considered based on the 
evidence currently of record.  


REMAND

In this case, the veteran contends that the disabilities for 
which he seeks service connection, all had their onset in 
service.  A review of the current record shows that the 
veteran was examined for VA purposes in connection with his 
claim in September and October 1996.  This examination 
confirmed the presence of the veteran's claimed disabilities, 
as he was diagnosed to have dysthymic disorder, bilateral 
sensorineural hearing loss, bilateral chondromalacia, and a 
hydrocele/varicocele.  Unfortunately, the efforts undertaken 
to obtain the veteran's service medical records were 
unsuccessful, and it appears that this absence of medical 
records reflecting any relevant in-service complaints was the 
basis for the denial of the veteran's claims by the RO.  

During the pendency of this appeal, the Board notes that 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim was obviously filed before the date of 
enactment of the new law, and it is obviously not yet final.  
Therefore, its terms apply to him.  With respect to the 
obligations required by the duty to assist under this new 
law, the Board observes that the RO, when it is unable to 
obtain all of the relevant records sought, is now required to 
identify the records that could not be obtained, explain the 
efforts made to obtain those records, and describe any 
further action to be taken with respect to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000).  In addition, with 
respect to service medical records in particular, (or any 
records from a Federal department or agency), the law 
requires that the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
This law also now provides that, in claims for compensation, 
the duty to assist includes affording the claimant a medical 
examination or obtaining a medical opinion if the evidence 
(lay or medical) shows the presence of current disability and 
indicates the disability may be associated with service.  

In this case, the evidence does show the presence of the 
claimed disabilities, and there is some evidence (lay 
statements and the relative proximity in time between when 
the current diagnoses were rendered and service) that they 
may be linked to service.  Therefore, an examination of the 
veteran with an opinion regarding the relationship between 
his disabilities and service will be necessary.  (The Board 
is aware that the veteran was already examined for VA 
purposes in connection with his claim in 1996.  This 
examination, however, did not include an opinion regarding 
the etiology of the veteran's claimed disabilities and, 
therefore, a second examination will be necessary.)  

With respect to the attempts to obtain relevant medical 
evidence, there appears to have been two attempts made to 
obtain the veteran's service medical records from the 
repository of records such as these, (or at least one 
attempt, that resulted in two separate replies being 
received).  In July 1996, the National Personnel Records 
Center, (NPRC), from whom service medical records are usually 
received, informed the RO, "Record not on file at NPRC code 
13  Your inquiry has been referred to VA address code 11."  
In November 1996, the RO was advised by this organization 
(NPRC) that the veteran's service medical records were "not 
on file," without any further explanation being given.  

In the Board's view, the foregoing efforts to obtain this 
combat veteran's service medical records do not satisfy the 
duty to assist him in developing his claim.  In particular, 
it is noted that the veteran was not asked to submit any 
copies of service medical records that he may posses, nor 
does it appear that any attempt was made to obtain any in-
service hospital clinical records.  In this regard, it is 
observed that the veteran advised he was an in-patient at the 
Gorgas Military Hospital in Panama, where he had some surgery 
in February 1991, in connection with one of his claimed 
disabilities.  

Before a final determination is made in this case, at a 
minimum, it will be necessary to request that the veteran 
submit any copies of his service medical records that he may 
possess, attempt to obtain the clinical in-patient records of 
his treatment at the Gorgas Military Hospital, and fulfill 
the notice requirements of the Veterans Claims Assistance Act 
of 2000 with respect to any relevant records VA is unable to 
obtain.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Moreover, because the 
VA regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, under the circumstances described above, a Remand 
in this case is necessary. 

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

2.  As to the particular development in this case 
that should be included with the assistance 
provided the veteran under the Veterans Claims 
Assistance Act of 2000, the RO should contact the 
veteran in writing and ask him to identify, with as 
much detail as possible, the dates and places at 
which he received treatment for any claimed 
disability, both in-service and since his discharge 
from service.  After obtaining any necessary 
authorization, the RO should attempt to obtain and 
associate with the file, copies of the records that 
the veteran has identified.  In particular, the RO 
should attempt to obtain copies of the veteran's 
treatment since his service discharge at the 
Pensacola, VA outpatient clinic, and the Biloxi, VA 
Medical Center, as well as any in-patient clinical 
records from the veteran's hospitalization sometime 
between January and March 1991, at the Gorgas 
Military Hospital in Panama.  (This is apparently a 
U. S. Army Hospital.)  

3.  Next, the veteran should be scheduled for 
examinations for VA purposes, the primary purpose 
of which is to obtain opinions as to whether it is 
at least as likely as not that the veteran's 
current bilateral knee disability, his hearing 
loss, his psychiatric disability, and/or his 
hydrocele/varicocele are etiologically linked to 
his military service.  In this regard, the examiner 
or examiners should be provided the veteran's 
claims file for review before examination is 
conducted, and a notation that this review took 
place should be included in any report provided.  
The examiner(s) should also include in any report 
provided the veteran's pertinent complaints, the 
examiner's clinical findings, and the veteran's 
diagnoses.  A complete rationale for any opinion 
offered should be set forth in the report(s) 
provided, together with citation to appropriate 
supporting records.  

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

5.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a psychiatric disorder, hearing 
loss, a bilateral knee disorder, and a hydrocele.  
If any decision is adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues as may then be 
on appeal.  After a reasonable period of time in 
which to respond has been provided, the case should 
be returned to the Board for further review. 

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



